Citation Nr: 1229999	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962, which did not include a period of war.  The Veteran had subsequent additional reserve service, but his honorable discharge for that service was rescinded.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file was completed prior to issuance of this decision.

This case was remanded by the Board in July 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for PTSD is remanded to the RO via the Appeals Management Center (AMC).  The Veteran will be advised, if further action is required on his part.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied service connection for PTSD; the Veteran submitted a timely notice of disagreement; but did not submit a substantive appeal within 60 days after the statement of the case was issued in December 2003 and the appeal was closed.

2.  The evidence received after the appeal period since the November 2001 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received with respect to the claim of service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision no further assistance is required with regard to the aspect of the claim decided in this decision.

New and Material Evidence

The Veteran was originally denied service connection for PTSD in an April 2000 rating decision on the basis that his claim was not well-grounded.  At that time, the Veteran did not have a confirmed diagnosis of PTSD.  

After passage of the VCAA, the Veteran's claim was readjudicated in a November 2001 rating decision.  Service connection for PTSD was again denied because he did not have a confirmed diagnosis of PTSD or adequate evidence to establish the occurrence of a claimed in-service stressor.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in December 2003.  He did not submit a substantive appeal or additional evidence within the remainder of the appeal period and the RO closed the appeal without sending it to the Board.  38 C.F.R. § 19.32 (2011)

The November 2001 rating decision is thus deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  New and material evidence received during the appeal period after the November 2001 rating decision could serve to keep the rating decision from becoming final until it was readjudicated.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

VA treatment records dated before and during the appeal period show assessments of PTSD.  This evidence; however,  was constructively of record at the time the claim was readjudicated in the November 2003 statement of the case or was not constructively of record until after the expiration of the appeal period.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Under 38 C.F.R. § 3.156(b).  Moreover, it was cumulative in that there were assessments of PTSD in VA treatment records constructively, and actually, of record at the time of the November 2001 rating decision.  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011) (finding that "new and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as defined in 38 C.F.R. § 3.156(a)).  

In March 2005, the Veteran sought to reopen the claim.  The RO denied the application in July 2005, on the basis that new and material evidence had not been received.  In January 2006, the Veteran submitted through his representative another application to reopen the claim.  Included were statements from the Veteran in which he reported additional in-service stressors, and a long list of people he alleged were witnesses to the stressors.  This evidence is considered new and material evidence received during the appeal period after the July 2005 decision.  38 C.F.R. § 3.156(b).  As such, this evidence prevented the July 2005 decision from becoming final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. Oct. 7, 2011).  The application to reopen was readjudicated in August 2006 and the Veteran perfected an appeal.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

The November 2001 denial was based on the lack of a confirmed diagnosis of PTSD and inadequate evidence to establish the occurrence of a claimed in-service stressor.

At the time of the November 2001 rating decision, the evidence of record included service treatment records, the Veteran's statements, and VA and Vet Center treatment records.

Evidence received since the November 2001 rating decision includes a confirmed diagnosis of PTSD purportedly in accordance with the DSM IV criteria.  See December 2011 VA examination.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.


REMAND

The Veteran has claimed the following stressors: (1) he witnessed a fellow trainee die during a live fire training exercise; (2) witnessing the severe beating of one trainee by another; (3) an attack on his post by Algerians; (4) incidents surrounding a research assignment in Leningrad in the summer of 1961, including near-arrest at gunpoint by Soviet soldier and subsequent actual arrest by military police; (5) assault at the hands of an inebriated NCO while camping in Germany with his boy scout troop; (6) an attack by Arabs on himself and his judo instructor while taking a shortcut to the American Red Cross; and (7) witnessing the murder of several uniformed officers in France, also perpetrated by Algerians.

Extensive efforts to find credible supporting evidence of the claimed stressors have been unsuccessful.  Two of these stressors; however, involve personal assaults.  Special provisions apply to claims for PTSD based on personal assault.

First, VA will not deny such a claim without first advising a claimant that evidence from sources other than official service department records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to submit this type of evidence or advise VA of sources of such evidence.  38 C.F.R. § 3.304(f)(4) (2011).  It does not appear that the Veteran received a letter providing the required notice.

Under the provisions of 38 C.F.R. § 3.304(f)(4), VA may submit the evidence to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379 (holding that a medical examination can provide evidence that a personal assault occurred for purposes of establishing a stressor in a PTSD claim).  The VA examiner diagnosed PTSD based on all of the Veteran's reported stressors, but did not provide an opinion as to whether there was evidence of behavior changes in response to the personal assault.  The examiner also diagnosed a cognitive disorder, but did not provide an opinion as to whether this was related to service.  Clarification is required.

Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran a letter in accordance with 38 C.F.R. § 3.304(f)(4); telling him that evidence from sources other than official service department records or evidence of behavior changes may constitute credible supporting evidence of the stressor; and allowing him the opportunity to submit this type of evidence or advise VA of sources of such evidence.

2.  After affording the Veteran an opportunity to respond to the letter, ask the examiner who provided the December 2011 VA examination to review the claims folder, including any relevant records in Virtual VA, and provide an opinion as to whether there is evidence of behavior changes in response to the claimed personal assaults.

The examiner should provide reasons for the opinion.

The examiner should also provide an opinion as to whether any other psychiatric disability shown during the appeal period, including a cognitive disorder, is related to service.  The examiner should provide reasons for this opinion.

3.  If any benefit sought on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case; before returning it to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


